1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     JESSE ARON ROSS,                                      Case No. 2:18-cv-01773-KJD-NJK
4                                            Plaintiff                     ORDER
5           v.
6     BRIAN WILLIAMS et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          Plaintiff, a pro se prisoner, previously filed an application to proceed in forma

11   pauperis and submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF No. 1, 1-

12   1.) The Court has not yet screened the complaint.

13          Plaintiff now files a motion for voluntary dismissal. (ECF No. 3.) Under Federal

14   Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court order by

15   filing “a notice of dismissal before the opposing party serves either an answer or a motion

16   for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court grants Plaintiff’s motion

17   to voluntarily dismiss this action because no responsive pleading has been filed in this

18   case. As such, the Court dismisses this action without prejudice.

19   II.    CONCLUSION

20          For the foregoing reasons, it is ordered that the motion for voluntary dismissal

21   (ECF No. 3) is granted.

22          It is further ordered that this action is dismissed in its entirety without prejudice.

23          It is further ordered that the Clerk of the Court will enter judgment accordingly.

24
                       31
25          DATED THIS ____ day of October 2018.

26
27                                                       UNITED STATES DISTRICT JUDGE
28
